     Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

GARY JONES AND WIFE ELSA                     §
JONES                                        §
     Plaintiffs,                             §
                                             §
V.                                           §       CIVIL ACTION NO. 1:19-cv-00437
                                             §       JURY
PALOMAR SPECIALTY INSURANCE                  §
COMPANY                                      §
    Defendant.                               §


      PALOMAR SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, Palomar Specialty Insurance

Company (“Palomar” or “Defendant”), files its Notice of Removal to the United States District

Court for the Eastern District of Texas, Beaumont Division, on the basis of diversity of

citizenship, and amount in controversy, and respectfully shows the following:

                             I.      PROCEDURAL BACKGROUND

        1.     On August 9, 2019, Plaintiffs, Gary Jones and Elsa Jones (“Jones” or

“Plaintiffs”), filed their Original Petition in a case styled Gary Jones and wife Elsa Jones v.

Palomar Specialty Insurance Company, Cause No. A190304-C, pending in the 128th Judicial

District Court for Orange County, Texas.

        2.     Palomar received a copy of this suit on August 21, 2019 and has made an

appearance in this case.

        3.     Palomar files this notice of removal within 30 days of receiving notice of

Plaintiffs’ Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. see id.




                                                 1
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 2 of 7 PageID #: 2



         4.        All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

         5.        Attached hereto are copies of the following documents:

                  Exhibit 1:    Citation served upon Palomar Specialty Insurance Company;

                  Exhibit 2:    Plaintiffs’ Original Petition;

                  Exhibit 3:    Defendant’s Original Verified Original Answer to Plaintiffs’
                                 Original Petition; and

                  Exhibit 4:    List of Parties, Counsel and Other Information.

                                     II.     BASES FOR REMOVAL

         6.        Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiffs and Defendant Palomar are diverse.

         7.        Plaintiffs, Gary Jones and Elsa Jones, are individuals residing in Orange County,

Texas.

         8.        Defendant, Palomar Specialty Insurance Company, is, and was at the time the

lawsuit was filed, an Oregon domiciled insurance company with its principal place of business in

California. Palomar is therefore not a citizen of the State of Texas for diversity purposes.

         9.        Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiffs and Defendant Palomar.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
    Matter Jurisdiction.

         10.       Plaintiffs allege that Defendant is liable under a residential insurance policy

because Plaintiffs made a claim under that policy and Defendant wrongfully adjusted and

underpaid Plaintiffs’ claim. Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims. See Stockman v. Fed. Election


                                                    2
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 3 of 7 PageID #: 3



Comm’n, 138 F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to federal

court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441.

To establish diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and the

amount in controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. §

1332; Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). To determine whether

jurisdiction is present for removal, the claims in the state court petition are considered as they

existed at the time of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th

Cir. 1995).

      11.      When a defendant seeks to remove a lawsuit on the basis of diversity jurisdiction,

the federal court ordinarily determines the amount in controversy based on the specific “good

faith” sum demanded by the Plaintiffs in the state court petition. See 28 U.S.C. § 1446(c)(2); St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“[U]nless the law gives a

different rule, the sum claimed by the Plaintiffs controls if the claim is apparently made in good

faith.”). But when, in contravention of state law, a Plaintiff specifically alleges that damages

will not exceed the federal jurisdictional amount, the pleading is not made in good faith and the

deference typically afforded the Plaintiff’s pleading does not apply. De Aguilar v. Boeing Co.,

47 F.3d 1404, 1410 (5th Cir.1995) (noting that “the face of the Plaintiff’s pleading will not

control if made in bad faith,” and criticizing manipulative tactics by Plaintiffs that reduce the

amount in controversy to avoid federal jurisdiction and removal).

       12.     Furthermore, Texas Rule of Civil Procedure 47(c) requires that Plaintiffs plead in

certain predefined damage ranges: e.g., “only monetary relief of $100,000 or less,” or “monetary

relief over $100,000 but not more than $200,000.” There is no provision in Rule 47 permitting a




                                                3
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 4 of 7 PageID #: 4



Plaintiff to plead for damages “less than $75,000.00” as Plaintiffs have done here.              [See

Plaintiffs’ Original Petition, Paragraph VII].

       13.     A removing defendant satisfies its burden of proof when it shows by a

preponderance of the evidence that the amount in controversy actually exceeds the jurisdictional

minimum at the time of removal. De Aguilar, 47 F.3d at 1408-11. A removing defendant can

show the amount in controversy actually exceeds the jurisdictional minimum if “(1) it is apparent

from the face of the petition that the claims are likely to exceed $75,000.00, or, (2) the defendant

sets forth “summary judgment type evidence” of facts in controversy that support a finding of the

requisite amount.” See e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002).

       14.     Plaintiffs have attempted to frustrate this Court’s federal diversity jurisdiction as

the Original Petition states “Plaintiff alleges total damages will be less than $75,000.” [See

Plaintiffs’ Original Petition, Paragraph VII]. Plaintiffs also seek interest [See Plaintiffs’ Original

Petition, Paragraph VIII], statutory penalties [See Plaintiffs’ Original Petition, Paragraph VIII],

and unqualified punitive damages [See Plaintiffs’ Original Petition, Paragraph VIII]. In addition,

Plaintiffs seek actual damages and an award of attorney fees, pre-judgment and post judgment

interest as allowed by law, and costs of court. [See Plaintiffs’ Original Petition, Paragraph IX

Prayer]. Given the nature of the case, Plaintiffs’ damage model exceeded the requisite

jurisdictional threshold of $75,000 at the time of removal.

       15.     Because Texas law does not preclude a court or jury from awarding an amount

greater than what Plaintiffs seek in Plaintiffs’ pleadings and other filings, such an affirmation,

without more, does not provide sufficient certainty that Plaintiffs would not be able to recover

more in state court than the amount Plaintiffs would seek. See Washington-Thomas v. Dial Am.




                                                  4
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 5 of 7 PageID #: 5



Mktg., Inc., EP-12-CV-00340-DCG, 2012 WL 5287043, at *3 (W.D. Tex. Oct. 23, 2012)(not

reported).

       16.      Since the Plaintiffs requested attorneys’ fees, court costs, and additional damages

allowed by the DTPA, and Texas Insurance Code, it was facially apparent from the petition, that

Plaintiffs’ alleged damages would likely exceed the requisite $75,000 threshold at the time of

removal. Furthermore, where a Plaintiff wants to prevent removal, a binding stipulation or

affidavit must be filed with their original complaint. De Aguilar v. Boeing Co., 47 F.3d 1404,

1412 (5th Cir.1995) (emphasis added) (citing In re Shell Oil Co., 970 F.2d 355, 356 (7th

Cir.1992) (per curiam)). Once the case has been removed by the defendants, later filings become

“irrelevant” for determining jurisdiction. Id.; Carrasquillo v. State Farm Lloyds, 17 F. Supp. 3d

584, 586 (W.D. Tex. 2013).

       17.      Palomar has shown by the preponderance of the evidence that Plaintiffs’ amount

in controversy likely exceeded the minimal jurisdictional threshold at the time of removal.

                      III.    THIS REMOVAL IS PROCEDURALLY CORRECT

       18.      Palomar received notice of this lawsuit on August 21, 2019 when Palomar was

served. Thus, Palomar is filing this Notice within the 30-day time period required by 28 U.S.C.

§1446(b).

       19.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiffs’ claims allegedly occurred in this District

and Division.

       20.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.




                                                   5
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 6 of 7 PageID #: 6



       21.     Promptly after Palomar files this Notice of Removal, written notice of the filing

will be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

       22.     Promptly after Palomar files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Orange County District Court pursuant to 28 U.S.C.

§1446(d).

       23.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant, Palomar

Specialty Insurance Company hereby removes this case to this Court for trial and determination.

                                             Respectfully submitted,


                                             By: /s/ George Arnold
                                                George H. Arnold
                                                State Bar No. 00783559
                                                garnold@thompsoncoe.com
                                                Susan Sparks Usery
                                                State Bar No. 18880100
                                                susery@thompsoncoe.com
                                                THOMPSON, COE, COUSINS & IRONS, LLP
                                                One Riverway, Suite 1400
                                                Houston, Texas 77056
                                                Telephone: (713) 403-8210
                                                Facsimile: (713) 403-8299

                                             and

                                                    R. Travis Miller, Jr.
                                                    State Bar No. 14110500
                                                    tmiller@postonlawfirmpllc.com
                                                    POSTON LAW FIRM, PLLC
                                                    6745 Calmont Avenue
                                                    Fort Worth, Texas 76116
                                                    Telephone: (817) 697-3520
                                                    Facsimile: (817) 697-3652

                                                    ATTORNEYS FOR DEFENDANT
                                                    PALOMAR SPECIALTY INSURANCE
                                                    COMPANY



                                                6
   Case 1:19-cv-00437-MJT Document 1 Filed 09/18/19 Page 7 of 7 PageID #: 7




                               CERTIFICATE OF SERVICE

       This is to certify that on the 18th day of September, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record for in accordance with the Federal
Rules of Civil Procedure.
David Dies
DIES LAW OFFICES
1703 Strickland Drive
Orange, Texas 77630
rherford@dieslaw.com
Attorney for Plaintiff


                                                    /s/ George Arnold
                                                    George Arnold




                                               7
